DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s assertions with respect to the most recent set of entered claims, again, claims that are considered non-compliant are not entered. Therefore the claim set dated 05/27/2020 should have been based on the last set of entered claims dated 09/20/2019.  Applicant’s amendments were based on the un-entered claim set dated 03/30/2020. In the interest of compact prosecution, as a courtesy and despite Applicant’s error, the claim set dated, 05/27/2020 was entered and examined. 
101
Applicant continues to argue that the claims are not directed to Certain Methods of Organizing Human activity. The Examiner disagrees. The claims are directed to ‘managing personal behavior or relationships’. This is evidenced in the claims with respect to a user storing their scheduling information and making appointments based on said information. The recited abstract idea is not integrated into a practical application because the recited additional elements amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. The claims do not include additional elements directed to the abstract idea itself. Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 17-23 and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant has amended the independent claims to recite, “…determine whether or not the time slot included in the one of the records overlaps with a first period within a predetermined time before the one of the appointment available dates and times or a second period within a predetermined time after the one of the appointment available dates and times, when the time slot included in the one of the records does not overlap with the one of the appointment available dates and times; and…”. ,The plain meaning is unclear. It appears as though Applicant has two time periods. A first/second period of time and a predetermined time before the start of an appointment, ie. 10 minutes before an appointment that starts at 4pm. The relationship between these two time periods are confusing. It appears as though Applicant is trying to claim a buffer time between a plan is a user schedule and the beginning or end of an appointment time, perhaps to allow enough travel time to the appointment.
 For the purposes of Examination, the Examiner is interpreting “a determine whether or not the time slot included in the one of the records overlaps with a predetermined time before the one of the appointment available dates and times or a predetermined time after the one of the appointment available dates and times, when the time slot included in the one of the records does not overlap with the one of the appointment available dates and times” as meeting the limitations of the claim. Appropriate Correction is required. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 17-23 and 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended the independent claims to recite that the system determines whether there is an overlap between a user’s plan and and a time before or after an appointment time when there is no overlap in an actual plan and appointment time. Applicant has recited this as a contingent relationship, however, the original specification as filed does not support this type of relationship. While the specification provides support for an overlap determination before or after an appointment time, it is NOT based on or “because of” a previous determination as recited. Applicant’s specification para. 267 describes this limitation and again does not support the amended limitation. Claim 31 recites a similar contingent recitation and is rejected for the same reasons.  Appropriate Correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 17-23 and 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed 
The claims recite storing, displaying, accessing and determining limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations storing, displaying, accessing and determining under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than recited, “computer, communication device, memory, display, network, medium and information management system”, nothing in the claim element precludes the step from being Certain Methods Of Organizing Human Activity. Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application. In particular, the claims only recite the following additional elements, “computer, communication device, memory, display, network, medium and information management system”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (computer, communication device, memory, display, network, medium and information management system)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component. 
Claim 11 describes a medical institution, restaurant or a lodging facility, but these elements do not remedy the deficiencies. Claims 2-10, 12 and 18-22 further narrow the abstract idea and do nothing to remedy the deficiencies, accordingly the claims 1-13, 17-23 and 27-30 are not patent eligible.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pre-Grant Publication No. 2004/0122721 A1 describes a user being prompted to enter a time value associated with a time buffer desired before or after an event e.g. appointment by using dialog box.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361.  The examiner can normally be reached on M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONYA JOSEPH/Primary Examiner, Art Unit 3628